Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 05/12/2021, are acknowledged. Applicant's arguments have been fully considered under the program AFCP2.0 filed 05/12/2021. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Interview Statement
Applicant’s summary of the interview on April 22, 2016, has been reviewed and is complete and accurate.
Status of Claims
Claims 1-8, 10-20 are currently under examination. 
Priority
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN JP2015-215611, filed 11/02/215 is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant' s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/JP2016/081733, filed 10/26/2016, is acknowledged.
Response to Arguments
Applicant’s request for consideration under the AFCP2.0 is acknowledged filed 05/12/2021. The examiner fully considered the proposed amendments and Applicant’s remarks and performed a search according to the AFCP2.0 program.
Regarding claim rejections under 35 U.S.C. 103, Applicant amended the independent claim 1 with new subject matters for clarifying the claims with “[[a]]one or a plurality of points instead of the second complex data of an entire measurement target tissue of the subject”. The examiner performed a complete search directed the amended limitations” to clarify the nature of the “representative point” as not being not only a measurement point mapping the whole measurement target tissue. 
Applicant argues (on pages 10-12) that the references of record do not teach the amended limitation.
In response, the examiner has considered to perform full consideration and a new search directed to the new subject matter introduced for the previous clarification under the AFCP2.0 program since the references of record do not teach the amended limitations and found no correction for imaging for a region of interest as being provided using fundamental and harmonic phase differences with phase aliasing of one or a plurality of representative points within the ROI instead of performing the phase aliasing for each and every point of the ROI. The closest references found were Suzuki et al. (USPN 20070213614 A1; Pub.Date 09/13/2007; Fil.Date 08/20/2005) with the evidential reference Noritoshi et al. (For.Pat. JP10-005226 A; Pub.Date 01/13/1998; Fil.Date 06/24/1996) and in view of Hasegawa et al. (2002 Jpn. J. Appl. Phys. 41:3563-3571; Pub.Date 2002) for teaching the fundamental and harmonic signals being used for the determination of a phase aliasing depending on the amount of displacement of the tissue for improving the image resolution by appropriate correction of the phase signals according to the method of phase unwrapping/wrapping or aliasing, therefore improving the performance of the imaging since the phase aliasing is performed on a limited number of points and not on each of the measurement points of the target area as routinely performed.
Therefore the examiner is considering the amendments to the independent claims 1 and 13.  Therefore, after full consideration and full search under the AFCP2.0, the examiner found the Applicant’s responses persuasive and claim rejections under 35 U.S.C. 103 are therefore withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 10-20 are allowed.
The closest prior art found and of record regarding independent claim 1 Suzuki et al. (USPN 20070213614 A1; Pub.Date 09/13/2007; Fil.Date 08/20/2005) with the evidential reference Noritoshi et al. (For.Pat. JP10-005226 A; Pub.Date 01/13/1998; Fil.Date 06/24/1996) and in view of Hasegawa et al. (2002 Jpn. J. Appl. Phys. 41:3563-3571; Pub.Date 2002), which are teaching the phase aliasing using quadrature demodulation and phase difference analysis for using phase aliasing correcting the determination of the phase variation during displacement of tissue, the analysis being performed for each measuring points. This teaching is different from the one claimed in the instant claimed invention which is using a finite number of representative points different from the totality of measurement point of the targeted tissue for correcting the phase difference to determine the displacement of the observed tissue. The improvement in time of computation and in resolution are expected. Therefore, the closest prior art found and of record does not teach or reasonably suggest the combination of each claim limitation of independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785